Citation Nr: 0121717	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-06 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether a reduction in the disability rating for non-
Hodgkin's lymphoma from 100 percent to 30 percent was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from July 1989 to August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The Board notes that the January 2000 rating decision granted 
service connection for multiple scars; the RO assigned a 
noncompensable evaluation for the scars.  A notice of 
disagreement was received, and a statement of the case on the 
issue of a compensable rating for the scars was issued in 
March 2000.  However, the veteran indicated in his March 2000 
substantive appeal that he was only appealing the issue 
related to his non-Hodgkin's lymphoma.  Accordingly, the 
issue of a compensable rating for the veteran's service-
connected scar disability is not before the Board.


FINDING OF FACT

The veteran requested a predetermination hearing within 30 
days of being notified of a proposed rating reduction; such a 
hearing was not held.


CONCLUSION OF LAW

The reduction in the disability rating for non-Hodgkin's 
lymphoma from 100 percent to 30 percent was not proper.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105, 4.117, 
Diagnostic Code 7715 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the RO inappropriately evaluated 
the residuals of his service-connected non-Hodgkin's lymphoma 
when it reduced his rating from 100 percent to 30 percent in 
January 2000.

Service connection for non-Hodgkin's lymphoma was granted by 
the RO in September 1997 with a 100 percent evaluation 
awarded effective August 16, 1997.  Under Diagnostic Code 
7715, a 100 percent evaluation is assigned for non-Hodgkin's 
lymphoma shown as an active disease or during a treatment 
phase.  A Note to Diagnostic Code 7715 states that the 100 
percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by a mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).

The provisions of 38 C.F.R. § 3.105(e) provide that where 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  The veteran may also, if requested in a 
timely manner, submit testimony at a predetermination 
hearing.  38 C.F.R. § 3.105(i).

In November 1998 the RO reevaluated the veteran's disorder; 
based on a May 1998 VA examination, the RO found that the 
veteran's disorder was inactive and there was no medical 
evidence of significantly disabling residuals.  In 
correspondence dated in November 1998, and in accordance with 
38 C.F.R. § 3.105, the veteran was informed that the RO 
proposed to reduce the rating for his service-connected non-
Hodgkin's lymphoma from 100 percent to 30 percent.  He was 
also notified that he had 60 days to request a hearing and 
submit additional evidence.




In correspondence received in November 1998 the veteran 
requested "a VARO hearing at the earliest possible date."  
A note in the file (a deferred rating decision dated in 
January 1999) recognized that the veteran had requested a 
hearing and indicated that a RO hearing should be scheduled.  
However, a review of the claims file reveals that no hearing 
was scheduled or held prior to the January 2000 rating 
decision that decreased the veteran's disability rating to 30 
percent, effective April 1, 2000.

The Board finds that the veteran's November 1998 hearing 
request was a request for a predetermination hearing in 
accordance with 38 C.F.R. § 3.105(i).  The veteran's request 
was received within 30 days of the advance written notice of 
the proposed reduction, and the RO was aware of the veteran's 
pending hearing request.  However, and for reasons unclear 
from a review of the claims file, a predetermination hearing 
was not held.  As such, the reduction in the disability 
rating for non-Hodgkin's lymphoma from 100 percent to 30 
percent was not proper, in that the provisions of 38 C.F.R. 
§ 3.105(e) and § 3.105(i) were not followed in this case.

Where a rating is reduced without observance of applicable 
law and regulations, such rating is "void ab initio" and is 
"set aside."  See Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995).  In this case, the veteran's 100 percent disability 
rating was reduced without observance of the applicable law 
and regulations.  As such, the reduction effectuated by the 
January 2000 rating decision was improper, and the assigned 
schedular rating of 100 percent for non-Hodgkin's lymphoma is 
restored as of April 1, 2000.




ORDER

The reduction of the disability rating for non-Hodgkin's 
lymphoma from 100 percent to 30 percent was improper; 
restoration of the 100 percent rating, effective April 1, 
2000, is granted.





		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

